Felton, Chief Judge.
Where the plaintiff sued to recover damages for breach of an alleged oral contract to procure and maintain certain insurance coverage on his automobile, which was financed by the defendant under a separate instalment sale contract, and the petition alleged that the cost of the insurance premium was added to the principal of the loan for purchase of the automobile, and that the contract further provided that the loan was to1 be paid in 21 consecutive monthly instalments of $71.50 a month, and that the defendant secured a $50 deductible casualty policy for said automobile from a named insurance company for a certain period, which was subsequently canceled with notice to the defendant but with*605out notice to the plaintiff, whose automobile was thereafter damaged in a certain amount, the relief prayed for must be determined by the alleged oral agreement in the light of the instalment sale contract, and the court erred in overruling special demurrer 3 calling on the plaintiff to attach to his petition a copy of said contract. Code § 81-105. In view of this ruling, the general demurrers and other grounds of special demurrer are not passed on at this time, without prejudice to either party in this regard.
Decided April 20, 1960
Rehearingd enied May 9,1960.
David R. Elmore, for plaintiff in error.
Brannen, Clark ■& Hester, Eugene McCracken, contra.

Judgment reversed.


Nichols and Bell, JJ., concur.